Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1603)

Complainant
v.

Hasan Oil Corp.
d/b/a BP,

Respondent.
Docket No. C-14-392
Decision No. CR3127

Date: February 25, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an
administrative complaint on Respondent, Hasan Oil Corp. d/b/a BP, at 20 Main
Street, Asbury Park, NJ 07712, and by filing a copy of the complaint with the
Food and Drug Administration's (FDA) Division of Dockets Management. The
complaint alleges that BP impermissibly sold cigarettes to minors and failed to
verify the purchasers’ ages by means of photo identification containing a date of
birth, violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301
et seq., and its implementing regulations, 21 C.F.R. Part 1140. CTP seeks to
impose a $500 civil money penalty against Respondent BP.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on January 7, 2014, CTP served the
complaint on Respondent BP by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time in which to
file an answer. CTP warned Respondent that, if it failed to take one of these
actions within 30 days, the Administrative Law Judge could, pursuant to 21 C.F.R.
§ 17.11, issue an initial decision ordering it to pay the full amount of the proposed
penalty.

Respondent BP has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21
C.F.R. § 17.11, I assume that the facts alleged in the complaint (but not its
conclusory statements) are true. Specifically:

e At approximately 1:27 PM ET on February 16, 2013, at Respondent’s
business establishment, 20 Main Street, Asbury Park, NJ 07712, an FDA-
commissioned inspector observed Respondent’s staff sell a package of
Marlboro cigarettes to a person younger than 18 years of age.
Respondent’s staff also failed to verify the purchaser’s age by means of
photo identification containing a date of birth.

e Ina warning letter dated March 7, 2013, CTP informed Respondent of the
inspector’s February 16, 2013 observations, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned
that if Respondent failed to correct its violations, a civil money penalty or
other regulatory action could occur;

e At approximately 2:33 PM on July 2, 2013, at Respondent’s business
establishment, 20 Main Street, Asbury Park, NJ 07712, an FDA-
commissioned inspector documented Respondent’s staff selling a package
of Marlboro cigarettes to a person younger than 18 years of age. The
inspector also documented that Respondent’s staff failed to verify the
purchaser’s age by means of photo identification containing a date of birth.

These facts establish Respondent BP’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R.
§ 1140.1(b). The Secretary issued the regulations at 21 C.F.R. Part 1140 under
section 906(d) of the Act. 21 U.S.C. § 387(a); see 21 U.S.C. § 387f(d)(1); 75 Fed.
Reg. 13,229 (Mar. 10, 2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell
cigarettes to any person younger than 18 years of age. Under 21 C.F.R.

§ 1140.14(b)(1), a retailer must verify, by means of photo identification containing
the bearer’s date of birth, that no cigarette purchaser is younger than 18 years of
age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against
Respondent BP. Pursuant to 21 C.F.R. § 17.11 (b), this order becomes final and
binding upon both parties after 30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

